 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 1 of 8




Plaintiff Exhibit 
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 2 of 8

                                                                           1


 1                     UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 2

 3

 4

 5   - - - - - - - - - - - - - - - - -X

 6   JANE DOE

 7                          PLAINTIFF

 8

 9              Vs.                           3-18 CV 01322-KAD

10

11

12   TOWN OF GREENWICH, ET AL

13                          DEFENDANTS

14   - - - - - - - - - - - - - - - - - -X

15

16                          D E P O S I T I O N

17              The deposition of MOTHER DOE was taken pursuant to

18   notice at the law offices of MITCHELL & SHAHAN, P.          C., 246

19   POST ROAD EAST, WESTCORT, CONNECTICUT, before Shirley

20   Shamrock, SCR, a notary public in and before the State of

21   Connecticut on JANUARY 25, 2019.

22

23

24              CONFIDENTIAL -           ATTORNEYS' EYES ONLY
25
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 3 of 8

                                                                         3


 1                    MR. MITCHELL:    We'll do the same, same

 2               stipulations as yesterday.    Confidential, attorneys'

 3               eyes only.   The witness, I'm sure, wishes to read

 4               and sign?

 5                    MS. HOOK: Un-huh.

 6                    MR. MITCHELL: And the other usual stipulations

 7               certifying to the competency of the court reporter

 8               and objections are reserved until the time of trial,

 9               other than objections as to form.

10                    MS. HOOK: Right.

11                    MR. MITCHELL: Okay?

12                    MS. HOOK: Yes.

13                    MR. MITCHELL:    All right.   Go ahead and swear

14               the witness.

15

16

17

18                                                        ,

19                              , GREENWICH, CONNECTICUT 06830, being

20                duly sworn, was examined and testified upon her

21   oath              as follows:

22

23

24   DIRECT EXAMINATION BY MR. MITCHELL:

25          Q.   Good morning.
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 4 of 8

                                                                     115


 1             that address the questions that are being asked

 2             here.

 3       Q.    Were you aware that your daughter directed the

 4   police to Miss             as a witness they should speak to?

 5       A.    What does that mean?     So, but you still have to be

 6   discerning.      Just because someone tells you, whether it's the

 7   plaintiff or the defendant saying you should be speaking to

 8   them, doesn't mean that you should put in their evidence or

 9   their testimony.

10       Q.    You also, Paragraph 33, said that these witnesses

11   have been influenced by Brunswick's headmaster.

12   Do you believe                   was influenced by Brunswick's

13   headmaster?

14       A.    I believe indirect that the headmaster could have

15   influenced                   who then influenced his

16   girlfriend/friend,                   .

17       Q.    Do you have any direct knowledge of that?

18       A.    By direct knowledge, no, but I'm basing it on my

19   conclusions which is that                    's mother came to my

20   house twice unannounced.

21       Q.    And said what?

22       A.    To plead with me to drop the case.

23       Q.    Did she tell you why?

24       A.    Yes.    She said that we have to be good Christians

25   and the boy made a mistake and she said to me that please let
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 5 of 8

                                                                           116


 1   him go.   What if he just apologizes to your daughter for what

 2   he did?

 3       Q.    How does that convince you that somehow her daughter

 4   lied to the police?

 5       A.    Convince?    Well, first of all, let me take it back.

 6   Okay?    If her daughter is claiming my daughter made it up,

 7   made up the whole assault, and my daughter didn't, that alone

 8   is convincing, okay, that she lied.

 9       Q.    She never said that.

10       A.    At school                   was going around telling

11   everybody that my daughter lied.

12       Q.    That may or may not be true but what happened in

13   school has nothing to do with the police investigation.               You

14   understand that, right?

15       A.    No.   Your question, though, to me was what made me

16   think that she was lying.      I am talking about the school.

17       Q.    Okay.   What happened at the school didn't --          I

18   understand your problem but it is not part of this.             The

19   question is do you believe she lied to the police?

20       A.    I believe that she inserted herself into the police

21   case to discredit my daughter by not telling the truth about

22   what had happened.

23       Q.    You believe that somehow indirectly the headmaster

24   at Brunswick School influenced                      to lie?      Is that

25   what you are telling me?      That's what Paragraph 33 talks
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 6 of 8

                                                                     129


 1   attended, I am sure they will corroborate this.

 2       A.    Yes.

 3       Q.    Are you aware that many of the people interviewed

 4   spoke to the contrary, there was in fact alcohol not served

 5   by you but alcohol brought in by several of the students?

 6       A.    Yes.    Afterward.

 7       Q.    So you found that out after August 23?

 8       A.    That's correct.

 9       Q.    Okay.   If I recall, didn't your husband greet the

10   assailant when he came in?      Said hello as he came to the

11   door?

12       A.    That's what he said.     I wasn't there so I don't want

13   to speak.

14       Q.    Did you see the assailant as he left?

15       A.    At the circle.     I did not see him physically getting

16   into a car but I saw him.      At the time I didn't know who they

17   were.    They were just three boys.     I did not know who they

18   were.

19       Q.    What did they look like?      What did they seem like?

20       A.    Nothing.    They were standing there waiting for their

21   ride.

22       Q.    Were they wobbling around?      Anything of that nature?

23       A.    I just saw them standing there waiting for their

24   ride.    At the time I wasn't looking for anything unusual

25   because there was nothing to think that there was something
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 7 of 8

                                                                      130


 1   unusual.

 2          Q.   But that paragraph in this letter is not true,

 3   correct?     There was alcohol being consumed by the kids?

 4          A.   Yes, but as my husband, I mean as my attorney wrote,

 5   it said it must have been concealed and consumed in secret.

 6   Because the lawyer, our lawyer, is saying if anyone did, it

 7   must have been concealed and consumed in secret.

 8          Q.   Next paragraph, the third line down, the end.       It

 9   states that the assaulter, the assailant, enraged in lewd

10   behavior including groping other girls in the pool, all of

11   which was witnessed by numerous people.         You see that there?

12   It's right under the next paragraph.         If you go down, 1, 2,

13   3 --    3 lines, toward the end of that line.

14          A.   It's on this page?

15          Q.   Yes.    Says, starts with, Also disturbing.

16          A.   Okay.    Yes.

17          Q.   You go down three lines.      Begins with, of the

18   attack, that line.

19          A.   Un-huh.

20          Q.   You get to, in the pool and engaged in lewd behavior

21   including groping other girls in the pool, all of which was

22   witnessed by numerous people.         You see that?

23          A.   Yes.

24          Q.   All right.      Now, what lewd behavior did the

25   assailant engage in the pool?
 Case 3:18-cv-01322-KAD Document 308-50 Filed 09/29/20 Page 8 of 8

                                                                         167


 1   particular in this matter was in-       would have been

 2   inappropriate?

 3       A.    As I already mentioned, she was not an attendee at

 4   the event.      Also, because her mother came to my house

 5   unannounced the day before the two of them went into the

 6   station and the goal of their, of the mother's visit was to

 7   dissuade me from pursuing this claim.        Should I wait?

 8                    MR. MITCHELL:   No.   Go ahead.

 9       A.    She spent a half an hour with me on the phone trying

10   to get me to drop the charges and then just have the attacker

11   apologize to my daughter.      And the fact that she showed up at

12   my house twice, the day before I was not home, unannounced,

13   shows how determined she was to get me to drop the claim.

14       Q.    And                  was disciplined by Greenwich

15   Academy for bullying           about this very incident.

16   Did that -- did that demonstrate in your mind that she was

17   already biased against your daughter?

18       A.    Yes.    And the reason why, at first I thought that

19   her mother was trying to contact me was to apologize for her

20   daughter's behavior.     I would think that if your daughter's

21   been disciplined by the school for bullying, that you would,

22   that the reason she would reach out to me would be to

23   apologize for what her daughter did to my daughter.             So this

24   was --   she was disciplined before she made her statement

25   to the police.
